Exhibit SECOND AMENDMENT TO LOAN AGREEMENT (Ex-Im Bank-Guaranteed Transaction Specific Revolving Line of Credit) This Second Amendment to Loan Agreement (this “Amendment”) dated as of March 29, 2010 is between Bank of America, N.A. (the “Bank”) and GSE Systems, Inc.,a Delaware corporation (“GSE”), and GSE Power Systems, Inc., a Delaware corporation (“Power”), as co-borrowers(GSE and Power are referred to individually and collectively as, the “Borrower”). BACKGROUND A. The Borrower and the Bank entered into that certain Loan Agreement (Ex-Im Bank-Guaranteed Transaction Specific Revolving Line of Credit) dated as of March 28, 2008, as amended by that certain First Amendment to Loan Agreement (Ex-Im Bank-Guaranteed Transaction Specific Revolving Line of Credit) dated as of May 5, 2009 ( the “Original Loan Agreement”). B. The Borrower has requested that the Bank modify and renew the revolving line of credit established by the Original Loan Agreement, and the Bank has agreed to do so, upon the terms and conditions set forth in this Amendment. C. The purpose of the modification is to, among other things, increase from $3,500,000 to $5,000,000 the revolving line of credit established by the Original Loan Agreement. AGREEMENT Now, therefore, in consideration of the premises and the mutual agreements contained herein, the parties hereby amend the Original Loan Agreement on the following terms and conditions: SECTION 1.DEFINITIONS.All capitalized terms used herein that are not defined herein shall have the meanings ascribed to them in the Original Loan Agreement, unless the context specifically requires otherwise. SECTION 2.AMENDMENTS TO ORIGINAL LOAN AGREEMENT.The following amendments are hereby made to the Original Loan Agreement: (A)The following definition in Section 1.1 of the Original Loan Agreement is hereby amended and restated in its entirety to read as follows: “Final Disbursement Date”means May 31, 2012, or, if such date is not a Business Day, the next succeeding banking day; provided, however, with respect to Letter of Credit Obligations outstanding on the Final Disbursement Date, the Final Disbursement Date with respect to an advance to fund a drawing under such Letter of Credit shall be the date of the advance, which in no event shall be later than the expiry date of such Letter of Credit. “Maximum Amount”means the amount of Five Million U.S. Dollars (B)Subsection (a) of Section 2.3 of the Original Loan Agreement is hereby amended and restated in its entirety to read as follows: “(a)The Borrower will pay interest on the first (1st) day of each calendar month until payment in full of any principal outstanding under the Ex-Im Line.” 1 (C)Section 2.6 of the Original Loan Agreement is hereby amended and restated in its entirety to read as follows: “2.6Unconditional Promise to Pay. For value received, the Borrower hereby unconditionally promises to pay to the order of the Bank, in lawful money of the
